NO. 3-06-0521

Filed May 15, 2008
                               IN THE

                     APPELLATE COURT OF ILLINOIS

                           THIRD DISTRICT

                             A.D., 2008

KENNETH A. MCCREADY,            )   Appeal from the Circuit Court
                                )   of the 21st Judicial Circuit,
     Plaintiff-Appellant,       )   Iroquois County, Illinois
                                )
     v.                         )
                                )   No. 04-CH-29
ILLINOIS SECRETARY OF STATE     )
JESSE WHITE, AUTOMOTIVE BODY AND)
TIRE CENTER, INC., KRYSTYNA     )
JOHNSON and PHIL JOHNSON,       )   Honorable
                                )   Scott-Swaim
     Defendants-Appellees.      )   Judge, Presiding


       Justice Lytton delivered the Opinion of the court:


     Plaintiff, Kenneth McCready, filed a fourteen-count complaint

against defendants, Illinois Secretary of State Jesse White,

Automotive Body and Tire Center, Inc. (AB&T), Krystyna Johnson and

Phil Johnson but never served the Johnsons.    White and AB&T filed

motions to dismiss, which the trial court granted.     We affirm.

                             BACKGROUND

     Plaintiff is in the business of purchasing vehicles at lien

sales to resell at a profit.   He also buys loans that are secured

by security interests in motor vehicles titled in Illinois.    As a

part of his business, plaintiff files requests with Secretary White

to obtain copies of vehicle title histories.

     In May, 2004, Plaintiff filed a complaint against White.   In

January, 2005, plaintiff amended his complaint, adding new claims
and new defendants, including AB&T and its officers, Krystyna

Johnson and Phil Johnson.      In November, 2005, plaintiff filed a

second amended complaint consisting of fourteen counts. Plaintiff

never properly served Krystyna Johnson or Phil Johnson with the

amended complaint or second amended complaint.

     In Counts I through III of his second amended complaint,

plaintiff alleged that White violated the Freedom of Information

Act (FOIA) (5 ILCS 140/1 et seq. (West 2004)) by failing to provide

him with full and complete copies of vehicle title histories he

requested in 1999 and 2004.

     In Count IV, plaintiff requested declaratory judgment against

all defendants for wrongfully omitting any reference to a security

interest that plaintiff held in a vehicle. According to plaintiff,

he purchased a security interest in a Pontiac Bonneville from

Carrollton   Bank   on   October   14,   1998.   In   support   of   this

allegation, plaintiff attached to his complaint the security

agreement between the vehicle’s owner, Juan Ingram, and Carrollton

bank.   At the bottom of the agreement, the following handwritten

language appears: "ASSIGNMENT: ASSIGNED TO KENNETH MCCREADY WITHOUT

RECOURSE. BY: J.E. WATT, SVP[,] CARROLLTON BANK[,] JUNE 25, 2003."

According to plaintiff, AB&T unlawfully erased his valid, perfected

security interest in the vehicle by pretending that Phil Johnson

purchased the vehicle from AB&T and then requesting a new title.

Plaintiff further alleged that White acted unlawfully in removing

Carrollton Bank’s security interest from the certificate of title

and title history for the Pontiac Bonneville.

                                    2
     Counts V through IX were directed against AB&T.                      Count V

alleged that AB&T violated the Illinois Vehicle Code and the Labor

and Storage Lien Act by intentionally                 omitting reference to

plaintiff’s   security     interest    in     its    application    for    a   new

certificate of title, falsely representing that a public sale of

the Bonneville had taken place, and pretending that the vehicle had

been sold to Phil Johnson. Plaintiff requested monetary damages in

the amount of $5,660.61, representing the unpaid balance plus

interest on the loan Carrollton Bank transferred to plaintiff.

     In Count VI, plaintiff alleged that AB&T violated the Uniform

Deceptive Trade Practices Act by taking part in a scheme to procure

titles in its own names and wipe valid, prior perfected security

interests from those titles. Count VII alleged that AB&T violated

the Consumer Fraud and Deceptive Business Practices Act by refusing

to disclose to plaintiff when public sales would occur, including

the 1998 sale of the Pontiac Bonneville.                Plaintiff requested

injunctive relief in both of these counts.

     In   Count    VIII,   plaintiff       alleged   that   AB&T   committed     a

conversion by intentionally omitting his security interest in the

Bonneville.       Plaintiff sought actual damages of $3100, which

plaintiff claimed was the value of his security interest in the

Bonneville when it was sold.      Count IX alleged that AB&T committed

a civil conspiracy by obtaining title to the Bonneville and wiping

evidence of plaintiff’s security interest from the vehicle’s title.

In this count, plaintiff sought monetary damages of $5660.61,

representing the value of plaintiff’s security interest in the

                                       3
Bonneville, plus interest.

     Counts X through XIV were directed solely against Secretary

White, seeking to require White to act or refrain from acting.          In

Count X, plaintiff sought a declaration that Public Act 85-1283 is

unconstitutional. In Count XI, plaintiff sought a declaration that

the portion of 92 Ill. Adm. Code § 1002.20 that defines the term

"other   business   entities"   is       unconstitutional,   invalid   and

unenforceable.   In Count XII, plaintiff sought a declaration that

he was entitled to statutory exemptions from waiting and redaction

of information in his requests for vehicle information.          In Count

XIII, plaintiff alleged that the "information request forms"

adopted by White violate Illinois law and sought a mandamus order

compelling White to promulgate a new form.        Finally, in Count XIV,

plaintiff brought a quo warranto action seeking removal of White

from office.

     Defendant White filed a motion to dismiss pursuant to sections

2-615 and 2-619 of the Code of Civil Procedure (Code), alleging

that plaintiff’s complaint should be dismissed with prejudice

because (1) plaintiff’s claims violated the applicable statutes of

limitations, (2) Counts I through III failed to state a claim under

the FOIA, (3) plaintiff was not entitled to declaratory relief, and

(4) plaintiff could not allege facts to support his mandamus or quo

warranto claims.     Defendant AB&T filed a motion to dismiss,

alleging that (1) all of the counts against it should be dismissed

pursuant to sections 2-606 and 2-615 of the Code because no

document attached to the complaint showed that plaintiff had any

                                     4
enforceable interest in the Pontiac Bonneville, and (2) plaintiff’s

claims under the Uniform Deceptive Trade Practices Act and the

Consumer Fraud and Deceptive Business Practices Act should be

dismissed pursuant to section 2-619 of the Code because they were

barred by statutes of limitation.

     The trial court granted defendants’ motions, and dismissed

plaintiff’s second amended complaint with prejudice, "adopt[ing]

the reasoning in each [motion to dismiss] as its position on all of

the Counts of the 2nd Amended Complaint * * *."

                                ANALYSIS

     Section 2-606 of the Code requires that a written instrument

upon which a claim or defense is founded be attached to the

pleading as an exhibit or recited therein.         735 ILCS 5/2-606 (West

2004).    If the instrument is attached to the pleading as an

exhibit, it constitutes part of the pleading.           735 ILCS 5/2-606

(West 2004).   If there is a conflict between a written exhibit and

the allegations of a pleading, the exhibit controls.            Garrison v.

Choh, 308 Ill. App. 3d 48, 53, 719 N.E.2d 237, 240-41 (1999).                A

motion to dismiss does not admit allegations of a complaint that

are in conflict with facts disclosed by the exhibit.                   Wilbur

Waggoner Equipment Rental & Excavating Co. v. Johnson, 33 Ill. App.
3d 358, 342 N.E.2d 266 (1975).

     A   section   2-615   motion   to   dismiss   challenges    the    legal

sufficiency of the complaint. Bajwa v. Metropolitan Life Insurance

Co., 208 Ill. 2d 414, 421, 804 N.E.2d 519, 525 (2004). When ruling

on a section 2-615 motion to dismiss, the court must accept as true

                                     5
all well-pleaded facts in the complaint and reasonable inferences

drawn therefrom.     Maag v. Illinois Coalition for Jobs, Growth and

Prosperity, 368 Ill. App. 3d 844, 848, 858 N.E.2d 967, 972 (2006).

A section 2-615 motion to dismiss should be granted if, after

viewing    the   allegations   in   the    light   most   favorable     to   the

plaintiff, the complaint fails to state a cause of action on which

relief can be granted.      Bryson v. News America Publications, 174
Ill. 2d 77, 86, 672 N.E.2d 1207, 1214 (1996).

       A section 2-619(a)(5) motion to dismiss allows for dismissal

of a cause of action when "the cause of action was not commenced

within the time limited by law."            735 ILCS 5/2-619(a)(5) (West

2004).     A section 2-619(a)(9) motion to dismiss is proper where

"the     claim   asserted   against    defendant     is   barred   by    other

affirmative matter avoiding the effect of or defeating the claim."

735 ILCS 5/2-619(a)(9) (West 2004).                Lack of standing is an

"affirmative matter" properly challenged in a section 2-619(a)(9)

motion to dismiss.      International Union of Operating Engineers,

Local 148, AFL-CIO v. Illinois Department of Employment Security,

215 Ill. 2d 37, 44-45, 828 N.E.2d 1104, 110 (2005).           When deciding

a 2-619 motion, a court takes all well-pleaded facts in the

complaint as true.     Craig v. United Automobile Insurance Co., 377
Ill. App. 3d 1, 3, 878 N.E.2d 155, 157 (2007).

       We review de novo an order dismissing a complaint pursuant to

a motion to dismiss. Golf v. Henderson, 376 Ill. App. 3d 271, 274,

876 N.E.2d 105, 109 (2007).           We may affirm the dismissal of a

complaint on any grounds contained in the record.            Golf, 376 Ill.
6
App. 3d at 275, 876 N.E.2d at 109.

        I.   Plaintiff’s FOIA Claims (Counts I through III)

      It is a fundamental rule of statutory construction that when

there is a general statutory provision and a specific statutory

provision, either in the same or in another act, that both relate

to the same subject, the specific provision controls and should be

applied. Knolls Condominium Assoc. v. Harms, 202 Ill. 2d 450, 459,

781 N.E.2d 261, 267 (2002); Hernon v. E.W. Corrigan Construction

Co., 149 Ill. 2d 190, 195, 595 N.E.2d 561, 563 (1992).

      The FOIA requires public bodies to make all public records

available to any person for inspection or copying upon request,

subject to certain exceptions.          5 ILCS 140/3(a) (West 2004).      A

public body is required to comply or deny a written request for

public records within seven working days unless the public body

notifies the person making the request that an additional seven

days is necessary.     5 ILCS 140/3(c), (e) (West 2004).       If a public

body fails to respond to a request or notify the requester that

additional time is required within seven days, the request is

considered denied.     5 ILCS 140/3(c), (e) (West 2004).        The public

body is authorized to charge fees necessary to reimburse it for the

actual cost of reproducing and certifying the requested public

records.     5 ILCS 140/6(a) (West 2004).

      Section 2-123(f) of the Illinois Vehicle Code governs requests

for vehicle registration and title searches.           625 ILCS 5/2-123(f)

(West 2004). It requires the Secretary of State to perform searches

for   any    person,   upon   written    application    of   such   person,

                                    7
accompanied by a fee of $5 for each search.       625 ILCS 5/2-123(f)

(West 2004). The written application must provide the intended use

of the requested information. 625 ILCS 5/2-123(f) (West 2004).       A

report provided by the Secretary in response to a request cannot

contain personally identifying information unless the request was

made for one of the purposes identified in subsection (f-5).       625

ILCS 5/2-123(f), (f-5) (West 2004).      The Secretary must wait 10

days before releasing any information to the requester unless the

request is made by or on behalf of certain individuals, officials,

agencies,   institutions   or    businesses,   including   "automobile

associated businesses, and other business entities for purposes

consistent with the Illinois Vehicle Code."      625 ILCS 5/2-123(f)

(West 2004).

     The FOIA and section 2-123(f) of the Vehicle Code have several

conflicting provisions.    Most notably, the FOIA requires a public

body to respond to a request within 7 days, while section 2-123(f)

prohibits the Secretary from responding to a request within 10 days

under most circumstances.       5 ILCS 140/3(c); 625 ILCS 5/2-123(f)

(West 2004). Additionally, section 2-123(f) contains requirements

and prohibitions not found in the FOIA in that the requester must

provide the intended use of the information, and the responder may

not provide personally identifying information except in limited

circumstances.   5 ILCS 140/3(c); 625 ILCS 5/2-123(f) (West 2004).

Finally, section 2-123(f) imposes a $5 fee for all searches, while

the FOIA imposes fees based on the actual cost of reproducing and

certifying records.   5 ILCS 140/3(c); 625 ILCS 5/2-123(f) (West

                                    8
2004).

     Section 2-123 of the Vehicle Code directly regulates vehicle

title searches, while the FOIA regulates searches of public records

generally.    Thus, section 2-123 of the Vehicle Code, not the FOIA,

controls plaintiff’s requests. See Knolls Condominium Assoc., 202
Ill. 2d at 459. 781 N.E.2d at 267; Hernon, 149 Ill. 2d at 195, 595

N.E.2d at 563.     Because Counts I through III do not allege that

White violated section 2-123 of the Vehicle Code, the trial court

properly dismissed those counts.

        II. Plaintiff’s Declaratory Judgment Claim (Count IV)

     In order to have standing to maintain a declaratory judgment

action, the party seeking the declaration must be interested in the

controversy and must possess a personal claim, status or right

which is capable of being affected.     Sharma v. Zollar, 265 Ill.

App.3d 1022, 1027, 638 N.E.2d 736, 740 (1994).       If a plaintiff

lacks standing, dismissal is proper pursuant to section 2-619(a)(9)

of the Code.    See International Union of Operating Engineers, 215
Ill. 2d at 44-45, 828 N.E.2d at 1110.

     Plaintiff’s claim for declaratory judgment is premised on his

alleged ownership of a security interest in the Pontiac Bonneville

in 1998 when AB&T sought and White issued a new title for the

vehicle.     As evidence of his interest in the vehicle, plaintiff

attached, as an exhibit to his complaint, a copy of the 1997 note

entered into between Carrollton       Bank and Juan Ingram, which

contained a handwritten assignment to plaintiff dated June 25,

2003.

                                  9
     Plaintiff’s declaratory judgment action is founded upon his

alleged security interest in the vehicle, which is evidenced by the

note; thus, the contents of the note are taken as true and correct.

See Garrison, 308 Ill. App. 3d at 53, 719 N.E.2d at 240-41.   Rather

than supporting plaintiff’s claim of possession of a security

interest in the Bonneville at the time of defendants’ alleged

wrongdoing, the note   refutes such a claim.   On its face, the note

establishes that plaintiff did not have an interest in the vehicle

until 2003, years after AB&T and White allegedly acted illegally by

seeking and issuing a new title to the vehicle.

     Because plaintiff’s complaint reveals that plaintiff did not

have an interest in the vehicle in 1998, plaintiff has failed to

establish that he possessed a personal claim, status or right that

was affected by defendants’ alleged wrongful acts. Thus, the trial

court properly dismissed plaintiff’s declaratory judgment action.

 III.   Plaintiff’s Claims for Violation of the Illinois Vehicle

    Code and the Labor and Storage Lien Act, Conversion and

               Conspiracy (Counts V, VIII and IX)

     In Counts V, VIII and IX, plaintiff alleged that AB&T violated

various laws by intentionally omitting or wiping out his security

interest in the Pontiac Bonneville when AB&T sought and obtained a

new title for the vehicle in 1998.      In Count VIII, plaintiff

requested monetary damages in the amount of Carrollton Bank’s

security interest in the Bonneville that was allegedly transferred

to him.   In Counts V and IX, plaintiff sought the value of his

alleged security interest plus interest.

                                 10
      These counts are founded on plaintiff owning a security

interest in the Bonneville at the time of AB&T’s alleged unlawful

acts.     Thus, plaintiff was required to attach to his complaint a

copy of the document that evidenced his security interest in the

vehicle.     See 735 ILCS 5/2-606 (West 2004).

      The note plaintiff attached to his complaint does not show

that he possessed a security interest in the Bonneville in 1998, as

he alleged in his complaint.       Because the allegations of the

complaint conflict with the attached exhibit, the exhibit controls.

Garrison, 308 Ill. App. 3d at 53, 719 N.E.2d at 240-41.

      According to the exhibit attached to and made a part of

plaintiff’s complaint, plaintiff did not obtain the security

interest in the Bonneville until 2003, when Carrollton Bank

assigned the note to him.      Thus, plaintiff’s claims that AB&T

unlawfully omitted or wiped out his security interest in the

Pontiac Bonneville in 1998 (when he did not possess such a security

interest), cannot stand. The trial court properly dismissed these

counts.

IV.     Plaintiff’s claims for violations of the Uniform Deceptive

Trade Practices Act and the Consumer Fraud and Deceptive Business

                  Practices Act (Counts VI and VII)

      An action for damages under the Consumer Fraud and Deceptive

Business Practices Act must be brought within three years after the

cause of action accrues.     815 ILCS 505/10a(e) (West 2004).   This

limitation provision also applies to claims under the Uniform

Deceptive Trade Practices Act.    Elrad v. United Life and Accident

                                  11
Insurance Co., 624 F. Supp. 742, 745 (N.D. Ill. 1985).

     Plaintiff claims that the three year statute of limitations

does not apply to his claims because he is seeking injunctive

relief, not monetary damages.   He argues that pursuant to section

13-205 of the Code of Civil Procedure, a five year limitations

period applies to these claims. See 735 ILCS 5/13-205 (West 2004)

(five year limitations period applies to all civil actions not

otherwise provided for).   We disagree.

     The limitations provision found in section 10a(e) of the

Consumer Fraud Act refers only to "action[s] for damages."        815

ILCS 505/10a(e) (West 2004).     However, a claim for injunctive

relief can only be brought along with an action for damages.      See

815 ILCS 505/10a(c) (West 2004) ("[I]n any action brought by a

person under this Section [entitled "Action for actual damages"],

the Court may grant injunctive relief where appropriate * * *.");

see also Smith v. Prime Cable of Chicago, 276 Ill. App. 3d 843, 658
N.E.2d 1325, 1337 (1995) (injunctive relief is not available absent

actual damages).     Thus, the three year statute of limitations

contained in the Consumer Fraud Act and applied to claims under the

Uniform Deceptive Trade Practices Act applies         to   claims for

injunctive relief.

     Plaintiff admits that more than three years passed between the

wrongful actions AB&T allegedly committed in 1998 and the filing of

his amended complaint in 2005.        Thus, the trial court properly




                                 12
dismissed Counts VI and VII of plaintiff’s complaint.1

V.    Alleged Unconstitutionality of Public Act 85-1283 (Count X)

       Plaintiff has waived any challenge to the trial court’s

dismissal of Count X because he did not raise this issue in his

opening brief. See 188 Ill.2d R. 341(e)(7) (2001); Dorsey v. Ryan,

110 Ill. App. 3d 577, 584, 442 N.E.2d 689, 693 (1982).

VI.    Alleged Unconstitutionality of 92 Ill. Adm. Code § 1002.20

(Count       XI)    and    Plaintiff’s     Alleged        Entitlement    to    Statutory

Exemptions under the Vehicle Code (Count XII)

       Pursuant to section 2-123 of the Illinois Vehicle Code, which

governs requests for vehicle registration and title information, a

report       from    the    Secretary      must     not   disclose   any      personally

identifying information unless the request was made for one of the

purposes identified in subsection (f-5), including "matters of

motor vehicle or driver safety and theft."                     625 ILCS 5/2-123 (f-

5)(2) (West 2004).              Additionally, the Secretary must wait 10 days

before releasing any information to a requester unless the request

is    made    by    or     on   behalf    of   certain     individuals,       officials,

agencies,          institutions      or    businesses,       including     "automobile

       1
        Even if we were to find that a five year statute of
limitations should be applied to these claims, the trial court
still properly dismissed them because more than five years lapsed
between the alleged wrongful actions and the filing of
plaintiff’s claims. We cannot accept plaintiff’s contention that
his complaint was originally filed within five years in federal
court, dismissed and then timely refiled in state court because
the appellate record does not contain the federal complaint or
dismissal order. See TruServ Corp. v. Ernst & Young, LLP, 376
Ill. App. 3d 218, 225, 876 N.E.2d 77, 84-85 (2007) (appellant
bears the burden of providing a complete record and any lack of
completeness is construed against him).

                                               13
associated businesses, and other business entities for purposes

consistent with the Illinois Vehicle Code."              625 ILCS 5/2-123(f)

(West 2004).

     The   phrases    "automobile     associated    business"      and   "other

business entities for purposes consistent with the Illinois Vehicle

Code" are not defined in the Vehicle Code but are defined in the

Secretary’s regulations. According to the Secretary’s regulations,

"automobile associated business" "shall include but not be limited

to new or used vehicle dealerships, vehicle rental agencies and tow

truck operators."        92 Ill. Adm. Code § 1002.20 (2004). "[O]ther

business entities for purposes consistent with the Illinois Vehicle

Code"   are    defined     as    "licensed     remitters    when   requesting

registration     or   title     information;    public     libraries,    public

educational institutions, and private educational institutions when

requesting driving records, or registration or title information."

92 Ill. Adm. Code § 1002.20 (2004).

     Administrative regulations have the force and effect of law,

and must be construed under the same standards that govern the

construction of statutes.         Northern Illinois Automobile Wreckers

and Rebuilders Association v. Dixon, 75 Ill. 2d 53, 58, 387 N.E.2d
320, 323 (1979).       Like a statute, an administrative regulation

enjoys a presumption of validity.            Dixon, 75 Ill. 2d at 58, 387

N.E.2d at 323.    A party challenging a regulation has the burden of

showing that it is unconstitutional. Exhibits, Inc. v. Sweet, 303
Ill. App. 3d 423, 427, 709 N.E.2d 236, 239 (1999).

     In Count XI, Plaintiff argues that 92 Ill. Adm. Code § 1002.20

                                      14
is constitutionally invalid because it does not include sole

proprietorships in its definition of a "business entit[y] for

purposes consistent with the Illinois Vehicle Code." We disagree.

     When an agency acts in its rulemaking capacity, a court will

not substitute its judgment for that of the agency.    Granite City

Division of National Steel Co. v. Illinois Pollution Control Board,

155 Ill. 2d 149, 162, 613 N.E.2d 719, 724 (1993).    Administrative

regulations will not be set aside unless they are arbitrary or

capricious.   Granite City, 155 Ill. 2d at 162, 613 N.E.2d at 724.

We find nothing arbitrary, capricious or unconstitutional about the

Secretary’s decision to define "business entities for purposes

consistent with the Illinois Vehicle Code" to include "licensed

remitters when requesting registration or title information; public

libraries, public educational institutions, and private educational

institutions when requesting driving records, or registration or

title information."    Plaintiff has failed to meet his burden of

establishing the invalidity of this regulation.     Thus, the trial

court properly dismissed Count XI of Plaintiff’s Complaint.

     In Count XII, plaintiff sought a declaration that he was

exempt from the 10-day waiting period and entitled to unredacted

title information.    He claimed that he was not subject to the 10-

day waiting period under the Vehicle Code because he was either an

"automobile associated business" or "other business entit[y] for

purposes consistent with the Illinois Vehicle Code."       He also

claimed that he was entitled to reports containing personally

identifying information because he was seeking the information for

                                 15
"matters of motor vehicle or driver safety and theft."             We reject

these claims.

      Plaintiff admits that he is a sole proprietor in the business

of   buying    commercial   paper,    installment    loans   and   security

interests for vehicles.          As such, he is neither an "automobile

associated business" nor "other business entit[y] for purposes

consistent with the Illinois Vehicle Code" as those terms are

defined   in    the   Illinois    Administrative    Code.    Additionally,

plaintiff is seeking the title information he requests from the

Secretary for business purposes.           Because that is not one of the

purposes enumerated under section (f-5), plaintiff is not entitled

to "any personally identifying information."            See 625 ILCS 5/2-

123(f-5) (West 2004).       Thus, the trial court properly dismissed

Count XII of plaintiff’s complaint.

               VI.Plaintiff’s Mandamus Claim (Count XIII)

      Mandamus relief is an extraordinary remedy to enforce the

performance of official duties by a public official where the

official is not exercising discretion.           Dye v. Pierce, 369 Ill.

App. 3d 683, 686, 868 N.E.2d 293, 296 (2006).          A writ of mandamus

will not lie when its effect is to substitute the court’s judgment

for the official’s judgment.        Dye, 369 Ill. App. 3d at 686-87, 868

N.E.2d at 296.

      Secretary White is vested with the powers and duties of

administering the Vehicle Code.            625 ILCS 5/2-101 (West 2004).

Those powers and duties include prescribing and providing suitable

forms as are necessary to carry out the provisions of the Vehicle

                                      16
Code. 625 ILCS 5/2-106 (West 2004). In connection with his duties

under section 2-123 of the Vehicle Code, White has created an

"Information Request Form."

     Plaintiff alleges that the "Information Request Form" that

White created does not comport with section 2-123 of the Vehicle

Code.   We disagree.   In Sections I through III of the form, the

requester   must   provide   his   contact   information,   submit   the

appropriate fee and provide as much information as possible about

the vehicle for which he seeks information.       In section IV of the

form, the requester must provide a reason or reasons for the

request, as required by section 2-123(f) of the Vehicle Code.         As

explained in the form’s instructions, if the requester is an

official, agency, institution, individual or business exempt from

the 10-day waiting period, the requester must indicate that in

section IV.    The second page of the form lists the purposes

outlined in section 2-123(f-5) of the Vehicle Code, which allow the

Secretary to provide the requester with personally identifying

information, and allows the requester to check the appropriate box

next to the purpose for which he will be using the information.

     The "Information Request Form" contains all of the applicable

provisions and requirements of sections 2-123 of the Vehicle Code.

Thus, the trial court properly dismissed plaintiff’s claim for

mandamus seeking to compel the Secretary to adopt a new form for

vehicle and title requests.

         VII. Plaintiff’s Quo Warranto Claim (Count XIV)

     The purpose of a quo warranto action is to question whether a

                                   17
person lawfully holds title to office.        In re Appointment of a

Special State’s Attorney, 305 Ill. App. 3d 749, 758-59, 713 N.E.2d
168, 175 (1999).    A quo warranto action is not a proper proceeding

to challenge official conduct or the legality of that conduct.     In

re Appointment, 305 Ill. App. 3d at 759, 713 N.E.2d at 175; People

ex. rel. Ryan v. Village of Hanover Park, 311 Ill. App. 3d 515,

522, 724 N.E.2d 132, 136-37 (1999).        The proper scope of a quo

warranto proceeding is to challenge the authority to act, not the

manner of exercising authority.        People ex. rel. Ryan, 311 Ill.

App. 3d at 522, 724 N.E.2d at 137.

      Here, plaintiff asked the trial court to oust White from his

office as Secretary because of his conduct in issuing new vehicle

titles.     Plaintiff has not alleged that White does not have the

authority to serve as Secretary or to issue vehicle titles.     Thus,

plaintiff’s quo warranto action was not proper, and the trial court

correctly dismissed it.

                             CONCLUSION

     The judgment of the circuit court of Iroquois County is

affirmed.

     Affirmed.

     SCHMIDT and WRIGHT, JJ., concurring.




                                  18